DETAILED ACTION
This is in response to the application filed on 07/07/2021 in which claims 1-20 are preserved for examination; of which claims 1 and 11 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter of “order record” as recited in at least claim 1 and 11.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter of abstract ideas. 
Step 1:
Claims 1-20 are directed to a system or method which is one of the statutory categories of invention.
Step 2A:
Prong 1:
Claims 1 and 11 are directed to an abstract idea without significantly more. The claims recite receiving data and inputting the data in an analytic algorithm (i.e. calculation steps), the analytic algorithm output ranked order for business decision records, a knowledge graph (a graph of entities) and ranked recommended order are presented to a user, the user reviews the presented data and perform the recommendations. For instance, a user could receive data (by reading a document/records), process data using a series of calculation steps (i.e. an algorithm) either in his/her mind or on a paper, output the calculated data in a ranked order of records/tasks (e.g. business tasks), draw/present a graph of entities (i.e. a knowledge graph) and ranked order records on a piece of paper by the user, then the user could review the data on the paper, read it and perform the presented data or recommendations. As such, the steps of current claimed invention could be performed in the human mind with aid of a pen and paper that falls within at least one groupings of abstract ideas enumerated in the 2019 PEG.
Other than reciting “a data processor” and/or “a display device” nothing in the claim precludes the steps from practically being performed in the human mind. Thus, the claimed invention is directed to an abstract idea of mental process. 
Prong 2:
This judicial exception is not integrated into a practical application. Claims 1 and 11 recite “a data processor” for processing data and/or “a display device” enabled to display an analytic dashboard display. The processor and display device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component as a tool and considered to be insignificant extra solution activities. Furthermore, steps such as receiving data and displaying data are considered to be insignificant extra solution activities that do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d) and 2106.05(g).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1 and 11 recite “a data processor” for processing data and/or “a display device” enabled to display an analytic dashboard display. The processor and display device are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Furthermore, steps such as receiving data and displaying data are considered to be conventional and well-understood computer routines specified at high level of generality to the general exception that do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).
As discussed above with respect to integration of the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Thus, the claimed additional elements individually and in combination do not amount significantly more than abstract idea.
Regarding dependent claims 2-9 and 12-20,
the dependent claims also lack additional elements that sufficient to amount to significantly more than abstract idea found in the independent claims. The dependent claims recite either additional generic computer functions such GUI and displaying/presenting recommended ranked data or mental steps for analyzing, and/or calculating of ranked data using scores and weights that do not amount significantly to more than abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11,
claims 1 and 11 (as well as claims 4-8, 10, 14-18 and 20) recite the limitations of “ranked recommended order record.” The specification fails to describe what the subject matter of “order record” is. It is not clear what the “order record” is. It is not clear whether the “ranked recommended order records” are related to business decisions or other features. Or an “order record” is an instruction data.
Furthermore, the claims recite the limitation of “implementing said recommendations.” There is lack of antecedent basis for “recommendations” in the claim. Furthermore, it is not clear whether “said recommendations” refer to “ranked recommended order for business decision records” or “ranked recommended order records display” mentioned earlier in the claims. As such, reciting the limitation of “implementing said recommendations” renders the claims 1 and 11 indefinite. 
Regarding claims 2-10 and 12-20,
said claims dependent on the rejected claims 1 and 11 and inherit the same deficiency. Therefore, claims 2-10 and 12-20 are rejected for the same reason set forth in rejections of claims 1 and 11.
Regarding claim 7 and 17,
The claims recite “the priority order”. There is lack of antecedent basis for “the priory order” in the claims.
Moreover,
Claims 12-20 recite “[t]he system” of claim 11 while claim 11 is a method claim. There is lack of antecedent basis for “the system” in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonin et al., US 2019/0205395 (Bonin, hereafter) in view of Zhang, US 2002/0103777.
Regarding claim 1,
Bonin discloses a system comprising: 
a data processor (See Bonin: at least Fig. 1 and para 43, a processing unit 16); 
said data processor in communication with a display device enabled to display an analytics dashboard display (See Bonin: at least Fig. 1, Fig. 4, para 18, and para 65); 
said data processor receiving filtered data comprising one or more features of a business decision record (See Bonin: at least Fig. 4-5A, para 19-21, and para 65, receiving the extracted and filtered data about decision elements identified from communications or data sources); 
said data processor providing said filtered data as input to an analytical algorithm instantiated within said data processor (See Bonin: at least Fig. 4-5A, para 20-21 and para 57-60, and 73, analyzing extracted and filtered data about the decision elements); 
said data processor receiving ranked recommended order for business decision records resulting from analysis performed by said analytical algorithm (See Bonin: at least Fig. 9, para 21 and para 96, based on analysis ranked recommendations for decisions are created); 
said data processor (See Bonin: at least Fig. 9, para 21 and para 96, a GUI for creating and displaying the ranked recommended decision);
said user reviewing said analytics dashboard display and implementing said recommendations in the ranked order supplied by said data processor (See Bonin: at least Fig. 9, para 21 and para 96, a user could review the provided ranked recommended decision on the GUI and implement them).  
Although Bonin discloses displaying ranked recommended decisions and external links to domain knowledge (See Bonin: at least para 21, 55, and para 96), Bonin does not expressly teach creating a knowledge graph and presenting said knowledge graph.
On the other hand, Zhang discloses creating and displaying a knowledge graph for assisting a user with decision making (See Zhang: at least para 173, 194, and 197). Bonin and Zhang are from the same field of endeavor of decision making and knowledge processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Bonin with Zhang’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to assist a user with a decision making utilizing a knowledge graph.
Regarding claim 2,
the combination of Bonin and Zhang discloses a Graphical User Interface (GUI) enabled to display said analytics dashboard display and active to receive input entered in said analytics dashboard from one or more users (See Bonin: at least Fig. 4 and Fig. 7A-F and para 65).  
Regarding claim 3,
the combination of Bonin and Zhang discloses performing operations utilizing said input from said analytics dashboard to further filter and analyze one or more business records without requiring additional programming effort (See Bonin: at least Fig. 4, Fig. 7A-F, para 19-21, 65, and 90, filtering and analyzing data based on user input).  
Regarding claim 7,
the combination of Bonin and Zhang discloses where said ranked recommended order record display presents to a user a list of recommendations for the priority order in which business decisions are to be implemented (See Bonin: at least Fig. 9, para 21 and para 96).  
Regarding claims 11-13 and 17,
the scopes of the claims are substantially the same as claims 1-3 and 7, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-3 and 7, respectively.

Claims 4-6, 8, 10, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonin et al., US 2019/0205395 (Bonin, hereafter) in view of Zhang, US 2002/0103777 and further in view of Kellogg et al., US 2009/0055337 (Kellogg, hereafter).
Regarding claim 4,
the combination of Bonin and Zhang discloses the limitations as stated above including presenting a selection table containing said ranked recommended order record display (See Bonin: at least Fig. 6, para 21 and 86). However, it does not explicitly teach receiving user input criteria for priority preferences from said user.  
On the other hand, Kellogg discloses a user enters a plurality of factors for determining priority of decisions (See Kellogg: at least Fig. 3, Fig. 10, and para 34-35 and 42). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bonin and Zhang with Kellogg’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by allowing a user to determine his/her preferences and factors so the system rank the decision data according to the user’s preferences and factors.
Regarding claim 5,
the combination of Bonin, Zhang, and Kellogg discloses where said data processor enables an analytical algorithm to further refine an analysis of said ranked recommended order record utilizing said input priority preferences (See Bonin: at least Fig. 9, para 21 and para 96 and Kellogg: at least Fig. 3, Fig. 10, and para 34-35 42, 52, and 55).  
Regarding claim 6,
the combination of Bonin, Zhang, and Kellogg discloses where said data processor generates an updated ranked order of decision priorities and displays an updated ranked recommended order record within said analytics dashboard display (See Bonin: at least Fig. 9, para 21 and para 96 and Kellogg: at least Fig. 3, Fig. 10, and para 34-35 42, 52, and 55).    
Regarding claim 8,
the combination of Bonin and Zhang discloses ranking of the ranked recommended order record.  However, it does not explicitly teach ranking based upon a scoring of the relative importance of each business decision contained within ranked data.  
On the other hand, Kellogg discloses performing ranking decision options based on importance factors/values associated with each factor of the decision options (See Kellogg: at least Fig. 3-4, Fig. 10, and para 35-36 and 52-53). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bonin and Zhang with Kellogg’s teaching in order to perform the ranking of the ranked recommended order record based upon a scoring of the relative importance of each business decision contained within said ranked recommended order record, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by ranking the decision data according to the user’s preferences and factors such importance factors.
Regarding claim 10,
the combination of Bonin and Zhang discloses ranking of the ranked recommended order record.  However, it does not explicitly teach a user entering a relative weight of importance for each feature contained within said ranked recommended order records.  
On the other hand, Kellogg discloses performing ranking decision options based on importance factors/values associated with each factor of the decision options entered by a user (See Kellogg: at least Fig. 3-4, Fig. 10, and para 35-36 and 52-53). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bonin and Zhang with Kellogg’s teaching in order to implement above functions with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by ranking the decision data according to the user’s preferences and factors such importance factors.
Regarding claims 14-16, 18, and 20,
the scopes of the claims are substantially the same as claims 4-6, 8 and 10, respectively, and are rejected on the same basis as set forth for the rejections of claims 46, 8, and 10, respectively.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonin et al., US 2019/0205395 (Bonin, hereafter) in view of Zhang, US 2002/0103777 and further in view of Carteri et al., US 2019/0347143 (Carteri, hereafter).
Regarding claim 9,
the combination of Bonin and Zhang discloses a GUI utilizes a widget such as a query function. However, it does not explicitly teach utilizing one or more widgets where each widget further comprises a user generated score for relative importance of the widget.  
On the other hand, Carteri discloses utilizing widgets and a user defines the weight and importance of each widgets (See Carteri: at least para 86). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bonin and Zhang with Carteri’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the system by allowing the GUI to order or rank the widgets based on user’s importance factors and preferences.
Regarding claim 19,
the scope of the claim is substantially the same as claim 9, and is rejected on the same basis as set forth for the rejection of claim 9.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dunwoody, US 2018/0285756 disclosing performing cross-user dashboard behavior analysis and dashboard recommendation generation. Dashboard interfaces are presented to a user and the user inputs are tracked. Cognitive analysis of the user dashboard behavior pattern data is performed to determine a reason for user dashboard behavior represented by the user dashboard behavior pattern data.
Sharma et al., US 2018/0253531 disclosing using the machine learnt predictor provides more consistent and comprehensive consideration of available information and displaying ranked decisions.
Akkiraju et al., US 10,628,870 disclosing a personalized product recommendation module executing within the personalized interactive decision support system correlates at least one customer to a set of consumption preferences using a machine learning model based on a set of traits of the at least one customer to form at least one customer-to-preference correlation. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162
10/27/2022